                                 Case 18-10387          Doc 22       Filed 09/23/20         Page 1 of 2
C-13-15(a)Motion
(Rev. 10/06)                            UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF NORTH CAROLINA

In Re:                                                          )                         Motion and Notice
                                                                )                           Chapter 13
RULON, MICHAEL PATRICK                              xxx-xx-0698 )
150 SUNRISE ACRES                                               )
STOKESDALE, NC 27357                                            )                       No:     18-10387        C-13G
                                                                )
                                                                )
                                             Debtor             )

The undersigned Standing Trustee respectfully moves the Court for an Order as follows:
This Plan was confirmed July 18, 2018. The current plan payment is $1,800.00 per month and a review of the plan
indicates that the plan payment is insufficient to deal with plan debt due to a mortgage payment change in the case.
The Trustee estimates plan payment will need to increase to at least $1,840.00 per month effective November 2020 in
order to deal with plan debt. The Trustee recommends that an Order be entered modifying the plan with plan payment
to increase to $1,840.00 per month effective November 2020.




Date: September 21, 2020                                                                           s/Anita Jo Kinlaw Troxler
AJKT:lac                                                                                           Standing Trustee
-------------------------------------------------------------------------------------------------------------------------------------------

                                                                NOTICE

TAKE NOTICE THAT any interested party who has an objection to the Motion MUST FILE A WRITTEN
OBJECTION on or before October 23, 2020 with the parties named on the attached Parties To Be Served list and
with the U.S. Bankruptcy Court at the following address:

                                                          PO Box 26100
                                                    Greensboro, NC 27402-6100

If no objections are filed within the time period, the Court will consider this motion without a hearing. If objections
are timely filed, a telephonic hearing on the motion will be held on November 10, 2020 at 2:00 p.m. In the event a
hearing is to be held, to participate in the hearing, parties are instructed to dial 877-848-7030 and provide
access code 8852513 when prompted to do so.


Date: September 23, 2020                                                                           OFFICE OF THE CLERK
                                                                                                   U.S. Bankruptcy Court
                    Case 18-10387   Doc 22   Filed 09/23/20   Page 2 of 2




                                PARTIES TO BE SERVED
                                     PAGE 1 OF 1
                                   18-10387 C-13G


ANITA JO KINLAW TROXLER
STANDING TRUSTEE
PO BOX 1720
GREENSBORO NC 27402-1720

MICHAEL PATRICK RULON
150 SUNRISE ACRES
STOKESDALE, NC 27357

TOMMY S BLALOCK III ESQ
BLALOCK LAW OFFICES PA
620 GREEN VALLEY RD STE 209
GREENSBORO, NC 27408
